DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/30/2021 has been entered. Claims 1-8 and 17-20 have been canceled, Claims 9-16 have been amended and Claims 21-26 have been newly added. Claims 9-16 and 21-26 are currently pending and are under examination.

Withdrawn/Moot Objections and Rejections
	The minor informalities of the specification and drawing has been obviated and thus the objections to the specification and drawing have been withdrawn.
Even though Claim 9 has been rewritten in an independent form, the temperature range in step (b) of the claim has also been amended to now recite “70 to 170 ºC”. The prior art of the record and cited in Office Action 05/28/2021, Patent application publication number US2010/0298579A1, teaches the now amended temperature range (see 103 rejection set forth below). Hence the objection of the claim for being dependent upon rejected base claim is now moot.
Claim 10 has been rewritten in an independent form and thus the objection of the claim for depending on rejected base claim has been withdrawn.
Claims 1-8 and 17-20 have been canceled and any 112(b), 102(a)(1) and 103 rejections of the canceled claims are now moot.
Newly Applied Claim Objections
Claims 22 and 26 are newly objected to because of the following informalities:  the claims recite an improper Markush language. A proper Markush language recites alternatives in the format “selected from the group consisting of A, B and C” (MPEP § 2173.05(h)).  Appropriate correction is required.
Claim 22 is newly objected to because of the following informalities:  the comma “,” sign after “titanium chloride” in line 3 is missing.  Appropriate correction is required.
Claim 26 is newly objected to because of the following informalities:  “methyl tert-butyl ether” has been recited two times in lines 2 and 4.  Appropriate correction is required.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (see MPEP § 2173.05(h)).

The limitation “of the same” also renders Claim 22 vague and indefinite because it is unclear whether the Applicant is referring to only the derivatives of phenoxy or to the derivatives of the entire recited Markush group catalysts. 

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent application publication number US2017/0349518A1 (US’518 hereinafter, cited in IDS 11/10/2020).
Regarding Claims 16-17, US’518 teaches crystallized CBD. 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

	Hence, the limitation is not given patentable weight.

Response to Arguments
Applicant argues that Claim 16 has now been amended to depend on Claim 9 indicated as allowable in the previous Office Action.
The Examiner disagrees. Firstly, Claim 9 is not allowable for reasons set forth below (see 103 rejection). Secondly, even if Claim 9 is allowable, the steps for obtaining crystallized CBD product of the claim is not given patentable weight because the limitation “manufactured by the method of Claim 13” is a product by process claim language.

Newly Applied and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 21-26 are newly rejected and 11-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2010/0298579A1 (US’579 hereinafter, cited in Office Action 05/28/2021).
	Regarding Claims 9, 22 and 26, US’579 teaches in [0158]-[0267] a method of manufacturing cannabidiol (CBD) comprising the following steps: 
a) reacting p-mentha-2,8-diene-1-ol (PMD) with methyl olivetolate (equivalent to CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of dichloromethane as an organic solvent to produce methyl cannabidiolate (CBDAMe, equivalent to CMCBD) ([0158]-[0267]); 
b) distilling CBDAMe using rotary evaporator at a temperature of 90° C [0182]; 

d) purifying the CBD from step (c) to obtain a purified CBD ([0196]-[0197]).
Furthermore, US’579 teaches in a non-exemplified embodiment [0042] that hydrolysis of CBDAMe can be conducted using hydroxides of alkali metals as an alternative to the exemplified potassium carbonate. Thus, replacing the exemplified potassium carbonate of US’579 with the non-exemplified hydroxides of alkali metals of US’579 (such as commonly used NaOH or KOH), a skilled artisan would still have a reasonable expectation of success in obtaining CBD.
Regarding Claim 11, US’579 teaches in [0186] that 0.20 mol of methyl cannabidiolate (equivalent to CMCBD) and 120 ml of water (equivalent to 6.66 mol, calculated using 1.0g/ml for density and 18.01g/mol   mass) have been used in step (c). Hence the mol ratio of CMCBD to water in step (c) of US’579 is 33.3:1.
Regarding Claim 12, US’579 teaches in [0186] that 180 ml of methanol (equivalent to 2.96 mol based on 0.791g/mol density and 32.04g/mol molar mass) and 0.1 mol of potassium carbonate has been used. Thus the molar ratio of methanol to potassium carbonate is 29.6 and a skilled artisan would have been motivated to use the same exemplified molar ratio for the non-exemplified hydroxides of alkali metals (commonly used KOH or NaOH) with a reasonable expectation of success in obtaining CBD from CMCBD.
Regarding Claim 13, US’579 teaches that the purification step of CBD comprises crystallization of CBD to obtain CBD crystals ([0253]-[0267]).
prima facie case of either anticipation or obviousness is established where the claimed and prior art products are produced by identical or substantially identical processes such as, in this instance, the claimed process and the process of US’579 (MPEP § 2112.01). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Regarding Claim 21, US’579 teaches in [0256] that straight-chain hydrocarbons such as n-pentane, n-hexane or n-heptane are suitable solvents for crystallization.
Regarding Claim 23, US’579 teaches that 1.29 mol of PMD and 1.259 mol of CMO are used ([0161]-[0162]). Hence the molar ratio of PMD to CMO is about 1.02:1.
Regarding Claim 24, PMD is used at 1.2% molar excess in US’579 when compared to CMO (50.6mol%PMD-49.4mol%CMO). The claimed molar excess of at least 30% does not overlap with that of US’579 but is merely close. However, MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Furthermore, since both of the claimed process and the process of US’579 obtain the same product CMCBD, the criticality of using the claimed molar excess has not been shown. Thus, in the absence of unexpected results, the claimed molar excess of PMD when compared to CMO is prima facie obvious over US’579.
Regarding Claim 25, US’579 teaches in [0170] that reaction (a) is conducted at a temperature of 15° C.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of manufacturing cannabidiol (CBD) comprising the following steps: a) reacting p-mentha-2,8-diene-1-ol (PMD) with 6-carboxymethyl olivetol (CMO) and a catalyst in the presence of an organic solvent to produce (1'R,2'R)-methyl 2,6-dihydroxy-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]- 3-carboxylate (CMCBD); b) distilling CMCBD at 70 to 170 ºC to obtain a distilled CMCBD; c) reacting the distilled CMCBD with water, methanol and sodium hydroxide to produce a CBD; and d) purifying the CBD from step (c) to obtain a purified CBD in view of the teachings of US’579.

Response to Arguments
Applicant argues that Claims 11-15 are now amended to depend on allowable Claim 9.
The Examiner disagrees. As set forth above, even though Claim 9 has been indicated in the previous action as allowable and has been rewritten in an independent form, the temperature range in step (b) of the claim has also been amended to now recite “70 to 170 ºC”. Patent application publication number US2010/0298579A1, teaches the now amended temperature range and thus renders the claim obvious. 
Allowable Subject Matter
Claim 10 is allowed. The closest prior art reference is Patent application publication number US2010/0298579A1 (US’579 hereinafter, cited in Office Action 05/28/2021). US’579 teaches in [0182] that the distillation is conducted using rotary evaporator but fails to teach or suggest the use of thin film evaporation process. 

Conclusion
Claims 9, 11-16 and 21-26 are rejected and Claim 10 is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622